Title: To George Washington from Simeon DeWitt, 23 November 1780
From: DeWitt, Simeon
To: Washington, George


                        
                            Sir
                            Ringwood Novr 23d 1780
                        
                        I did not intend to have troubled your Excellency with any applications for an appointment in the
                            Geographical Department, thinking that of what samples of my abilities, the few oppertunities I have had have enabled me
                            to give, were thought satisfactory, I would naturally be considered as the first Candidate for the present Vacancy: but
                            since other applications have been made, Justice to my self demand an unreserved declaration of my sentiments on the
                            subject.
                        The qualifications necessary for executing with propriety the business of a Geographer are perhaps more than
                            what every pretender to the profession conceives—Drawing and surveying tho’ absolutely necessary are the smallest
                            requisites—In making Maps of any extent and laying down the surface of a Globe as if it were a plane very sensible errors
                            will arise; in order to correct which a knowlege of Plain Trigonometry is by no means sufficient, but it requires a
                            perfect Acquaintance with the Doctrine of Sphericks—The most accurate mensuration that can possibly be made especially on
                            an irregular surface will never be totally perfect, and when a thousand different surveys come to be Joined, the result of
                            all the Errors will some where appear; In this case by the help of Astronomy only such correction can be made as will
                            bring the work nearer to perfection—other matters which at first appear to be meer Punctilio’s, Experience will teach a
                            skillful practitioner to consider as deserving of his notice. I would not have made these observations, were it probable
                            they would on the first reflection occur to any but those who have been employed in a business where it is necessary they
                            should be attended to.
                        Concerning those who have offered themselves as Candidates for the head of this Department I beg leave freely
                            to speak my Opinion, as far as my acquaintance with them extends—Mr Watkins may, thro’ the Artifice of his relations, have
                            some Gentleman so far influenced as to receive a Recommendation; but from what I have seen of his performances, I am fully
                            convinced he is by no means adequate to the Business—Scull I have been with as long as he acted under Mr Erskine, and
                            consequently know the extent of his Abilities: He is an excellent surveyor as far as practice can make a man such, but in
                            Theory so much deficient as not to know how to take the Lattitude of a place.
                        Were I entirely disinterested it would perhaps be criminal in me to make these remarks, but since it is now
                            to be determined whether the honor of our works is to devolve to those who are entituled to it or not, and others are
                            coveting the rewards of our labors, I would feel guilty in keeping silent on the subject.
                        When the War first commenced in this State I had Just finished my College Education and intended to devote
                            my self to the study of some one of the liberal Professions, but the Commotions of the times prevented it. Governor Clinton,
                            hearing that Mr Erskine was to be appointed Geographer to the Army, without any previous solicitations on my part
                            recommended me as a proper person for an assistant and as the business perfectly suited my taste, at the same time that
                            there was a Prospect of receiving every improvement from Acting under a person of the most approved Abilities I readily
                            engaged and have not been disappointed—Having by these means my Views carried off from their Original Object and no
                            channel at this time presenting itself thro’ which I may attain that established reputation necessary for conducting a
                            person thro’ the world with honor as well as usefullness to society, my ambition must naturally direct me to aim at
                            excelling in what is now become my profession and in which I flatter my self with a competent proficiency—These are the
                            principle reasons why I would wish to continue in a line where I can expect to be most serviceable should my Country think
                            me a person proper to succeed to the Vacancy made by the Death of Mr Erskine.
                        To recommend one’s self carries with it a presumption that his Character is not established—I acknowlege it
                            to be the case with me; for after considering the short history I have given of my self it will readily be granted, that
                            there tis no possibility for any but my Tutors or the Person Under whose inspection I acted in this
                            Department, to know how far my abilities extend, or which way my genius may point for the proper sphere of my actions.
                        If I was honourably disengaged from the Army, I would not in the least be solicitous for a post which
                            another might possess but circumstanced as I now am I cannot but conceive my Reputation at stake while there are persons
                            who endeavour to get me dismiss’d from the service to make room for themselves: This subjects me to the disagreeable
                            necessity of speaking concerning my self with a freedom Which at any other time could not fail to excite a blush.
                        I hope the occasion of this Letter will apologize to your Excellency for any deviation from that Modesty I
                            would always wish to observe in mentioning personal Concerns. I am with perfect esteem Your Excellency’s most Obedient
                            Humble Servt
                        
                            Simeon DeWitt
                        
                    